Title: To George Washington from Henry Laurens, 21 February 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 21st febry 1778

I had the honour of writing to your Excellency the 19th by Barry—Under the present Cover Your Excellency will be pleased to receive—An Act of Congress of the 19th for seperating the Troops included in the Convention of Saratoga & for other purposes.
of the present date for appointing by Your Excellency’s Order a Major

Genl to releive Major Genl Spencer in the Comand of the Troops at Rhode Island.
And for hastening supplies of Meat & Forage to the Camp.
Another Act of the present date for appointing proper persons without delay to fill the several Offices of the Quarter Master’s department.
In consequence of the Act of the 19th Your Excellency is requested to suspend the transmission to Sir William Howe of the requisition for passports for Vessels to transport Fuel &ca to Boston for the subsistence of Genl Burgoyn’s Troops until Congress shall have further deliberated on that matter. I have the honour to be with very great Esteem.
